Title: To James Madison from Robert Williams, 14 January 1806 (Abstract)
From: Williams, Robert
To: Madison, James


                    § From Robert Williams. 14 January 1806, Washington, Mississippi Territory. “The last Mail brought us No News from your city, either by letters or papers. The Reasons given is that the Eastern mail, had not arrived at Nashville. All the information we have as yet, Since the meeting of Congress, is the Presidents Message; from the Situation of affairs in this Country, and the importance of this document (which is So highly approved here) perhaps the publick mind was never More alive to any Subject, and more anxious to know the result of any Measures, than those, which it is Conjectured Congress will adopt on the present Occasion.
                    “I have Nothing New or important to inform, except, that the Report of the Secretary of this Territory will furnish you with a Continuation of the Correspondence between Governor Grand Pré and myself (except two letters from him to Me dated the 30th. of November copies of Which I Sent to the President in a private letter[)].
                    “The inclosed letter was Sent Me by Governor Claiborne on his way from the Atackapas ⟨to⟩ Orleans, with a Request that I Would forward it on to you.”
                